Citation Nr: 1716373	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-40 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumber spine disorder, to include as due to service-connected right knee disorder.

2.  Entitlement to service connection for bilateral sciatica, to include as due to service-connected right knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from October 1966 through September 1968. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

In September 2015, the Veteran appeared and testified at a Travel Board Hearing, held at the RO in St. Petersburg, Florida, held before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  In a February 2016 Board decision, the issues of entitlement to service connection for a lumbar spine disability and bilateral lower extremity sciatica were remanded to the AOJ for further development.  Specifically, the AOJ was directed to obtain a new VA examination and opinion addressing the Veteran's claim for service connection of his disabilities as secondary to his service connected right knee disability.  The AOJ was additionally directed to obtain treatment records previously identified by the Veteran.  A review of the Veteran's claims file indicates such development was completed and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1.  The Veteran has a lumbar spine disability which is proximately due to or the result of the Veteran's service-connected right knee osteoarthritis disability.

2.  The Veteran has a bilateral lower extremity sciatica disability which is proximately due to or the result of the Veteran's service-connected lumbar spine disability. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in his favor, the Veteran has a lumber spine disability secondary to his service-connected right knee osteoarthritis disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  Resolving all doubt in his favor, the Veteran has a bilateral lower extremity sciatica disability secondary to his service-connected lumbar spine disability.  §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in February 2010, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, private medical opinions, statements from friends, and arguments from his representative.

The Veteran was additionally afforded VA examinations in May 20107 and March 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in February 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's February 2016 remand, the AOJ provided the Veteran with updated VA examinations for lumbar spine and bilateral lower extremity sciatica disabilities.  Additionally, the AOJ obtained the specific treatment records, dated prior to March 2008.  See Bay Pines VA Medical Center ("VAMC") Records.  For his part, the Veteran has not identified or provided any updated private treatment records since the Board's February 2016 remand.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the service connection claims on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

General Rules and Regulations of Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Generally, to establish service connection on a direct basis the evidence of record must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  In determining whether secondary service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the instant appeal, the Veteran is seeking service connection for a lumbar spine disability and for bilateral lower extremity sciatica.  See December 2009 Statement in Support of Claim.  Following a thorough review of the Veteran's medical records, consideration of the lay evidence of record, and resolving all doubt in the Veteran's favor, the Board finds there is sufficient evidence to warrant a grant of entitlement to the Veteran for service connection of his lumbar spine disability, as secondary to his service-connected right knee disability.  Furthermore, after resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to service connection for bilateral lower extremity sciatica, as a result of his lumbar spine disability.
 
i.  Entitlement to service connection for a lumbar spine disability as secondary to the Veteran's service-connected right knee disability: 

The Veteran contends that his service-connected right knee disability has caused him to walk with an altered gait for many years.  See December 2009 Statement in Support of Claim.  Specifically, the Veteran states the arthritic changes to his right knee have cause his right leg to become shorter than his left.  See March 2010 Statement in Support of Claim.  The discrepancy between his leg lengths, and as a result of his right knee pain, has caused the Veteran to walk with an altered gait.  As a result of this his antalgic gait, the Veteran states he has developed a lumbar spine disability and has subsequently developed bilateral lower extremity sciatica as a result of his lumbar spine impairment.

A review of the Veteran's medical records indicates he has been diagnosed with a lumbar spine disability.  Notably, in December 2007, an x-ray of the Veteran's lumbar spine reported "mild to moderate" arthritic changes of the lumbar spine.  See Bay Pines VAMC Records.  Subsequent medical records continue to report degenerative changes to the Veteran's lumbar spine, as will be discussed below.  Therefore, the Veteran has satisfied the first element of service connection.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that the first and most fundamental requirement for any service-connection claim is the existence of a current disability).

As such, the question before the Board is whether the Veteran's lumbar spine disability was either caused by or aggravated by a service connected disability.  In this regard, a veteran need not prove that a disability was "completely" (i.e., totally) caused by a service connected disability to prevail on a secondary service connection claim.  Rather, proximate cause need only be demonstrated. "Proximate cause" is defined as "[a] cause that directly produces an event and without which the event would not have occurred." See Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010) (citing Black's Law Dictionary 213 (7th ed. 1999)).

A determination of proximate cause is basically one of fact, for determination by adjudication personnel.  See VAOPGCPREC 6-2003 and 19-1997.  When there are potentially multiple causes of a harm, an action is considered to be a proximate cause of the harm if it is a substantial factor in bringing about the harm and the harm would not have occurred but for the action.  See Shyface v. Sec'yofHealth & Human Svs., 165 F.3d 1344, 1352 (Fed. Cir. 1999) (citing RESTATEMENT (SECOND) OF TORTS§§ 430 cmt. d. and 433 cmt. d. (1965)).  

In reviewing the Veteran's medical records, the Board finds there is sufficient probative evidence to support the Veteran's claim for service connection of his lumbar spine disability, as secondary to his service-connected right knee disability. 

Throughout the course of the Veteran's appeal, he has submitted numerous medical statements which suggest a causative link between his service-connected right knee disability, and his current lumbar spine disability.  For example, the evidentiary record contains a July 2009 VA treatment note where the examining podiatrist states, that "it is [his] opinion," that the Veteran's "progressive lower back pain is related" to his service connected right knee disability.  See Podiatry Outpatient Note.  Additionally, the record contains an August 2010 private treatment noted from Dr. S.D.C., which states the Veteran's "abnormal gait" have exacerbated the Veteran's low back pain. 

The Board finds these statements, in addition to the others contained in the medical file, provide probative evidence weighing in favor of the Veteran's claim.  Notably, the Board finds that these medical nexus statements are corroborated by the Veteran's longitudinal medical records.  At various intervals throughout the appeal period the Veteran has been described as walking with an abnormal, antalgic, and/or limping gait.  See e.g. Bay Pines VAMC Treatment Records and May 2010 VA Examination.  During a January 2011 VA examination for the right knee, the Veteran was observed to walk with an antalgic gait.  The examiner further observes evidence of right knee instability.  

Similarly, the medical record further reports probative evidence documenting the Veteran's gait change following his April 2012 total right knee replacement.  For example, during a June 2012 outpatient examination, the Veteran's right leg stride was observed to have decreased in length.  The examiner further observed the Veteran stood with an altered stance, as his left leg bowed outwards in comparison to the right.  Subsequent medical records indicate the Veteran continued to walk with an altered gait, as evidenced by a February 2014 occupational therapy note which described the Veteran's gait as unsteady.  

Based upon these objective observations of the Veteran, and with consideration of the positive medical opinions above, the Board finds there is sufficient evidence to grant the Veteran's claim for service connection of his lumbar spine, as a direct result of service-connected right knee disability.

The Board is aware the evidentiary record contains multiple VA medical opinions which weigh against the Veteran's claim.  For example, the Veteran was afforded a VA examination for his lumbar spine in May 2010.  Following an examination of the Veteran and a review of his medical file, the VA examiner concluded the current lumbar spine disability was not caused by the Veteran's right knee disability.  In support of this conclusion, the VA examiner cited to the Veteran's December 2007 x-ray which showed evidence of degenerative changes to the lumbar spine.  Additionally, the VA examiner stated the Veteran self-reported an injury to his lumbar spine in March 2008 while lifting heavy objects at work.  

However, in rendering this May 2010 VA opinion, the examiner does not fully address the question presented to him.  First, the examiner concludes the Veteran's low back disability is less likely than not related to his service-connected right knee disability because early radiographs of the spine documented degenerative changes.  While this is a factual statement, it overlooks the question of whether the Veteran's right knee disability caused or contributed to these degenerative changes to the lumbar spine.  In statements made to the Board, the Veteran contends his low back pain has worsened, beginning at least in December 2009, due to his altered gait.  Therefore, the May 2010 VA examiner overlooks the fact that the Veteran's low back pain has been a progressive and ongoing disability.

Second, the May 2010 VA examiner concludes the Veteran's lumbar spine disability is less likely than not related to the service-connected right knee disability because the Veteran sustained an injury to his back in March 2008.  This rational is similarly flawed.  As noted above, the Veteran had evidence of a degenerative changes throughout his lumbar spine beginning in December 2007, which pre-dates his reported workplace injury.  While subsequent images of the Veteran's lumbar spine show worsening degenerative changes of the lumbar spine, these changes have not been medically attributed to his workplace injury.  As such, the worsened lumbar spine disability could be attributable to either the Veteran's altered gait, or his March 2008 injury, or both.  

Therefore, the Board finds the May 2010 VA opinion is factually flawed, overlooks corroborating medical evidence, and is thus entitled to limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion premised upon an inaccurate factual premise or unsubstantiated account is of no probative value). 

Additionally, the Board finds the more recent March 2016 VA examination and medical opinion are similarly flawed and entitled to less probative weight.  Following a review of the Veteran's medical records, the March 2016 VA examiner concludes the Veteran's lumbar spine disability is less likely than not etiologically related to the service-connected right knee disability.  In support of this opinion, the VA examiner cites to several physical examinations where the Veteran is observed to walk with a "normal" and "unaltered" gait.  However, these findings overlook the many other instances where the Veteran was observed to walk with an altered gait.  For example, as discussed above, the Veteran's right leg stride shorted following his right knee replacement.  As the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion," by failing to discuss or address this evidence, the Board finds the March 2016 VA examiner's opinion is entitled to less probative weight.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Furthermore, the March 2016 VA examiner reasoned the lumbar spine disability was less likely than not etiologically related to the right knee disability because there was a lack of supporting objective evidence showing the right knee disability was "severe" enough to cause an alteration to the Veteran's gait.  The March 2016 VA examiner cites to several radiology reports for support in this rationale, including an April 2008 VA orthopedic consult.  This explanation is similarly flawed because it fails to consider the other objective medical reports showing the Veteran's right knee osteoarthritis as "severe" and worsening.  See e.g. May 2010 MRI report of the right knee. 
After reviewing the two negative VA examinations and nexus opinions, the Board finds their conclusions and reasoning to be flawed and thereby entitled to less probative weight.  Accordingly, the Board finds that secondary service connection for a lumbar spine disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board emphasizes that it is granting secondary service connection for a lumbar disability on the basis that it is the direct result of service-connected right knee disability, as opposed to aggravation. 

	ii.  Entitlement to service connection for bilateral lower extremity sciatica:

The Veteran additionally seeks entitlement to service connection for bilateral lower extremity sciatica.  In statements to the Board, the Veteran describes pain which radiates from his lower back down through his right and left legs.  See March 2010 Statement in Support of Claim.  

As to the first element of service connection, the Board observes a March 2008 magnetic resonance imaging ("MRI") report which identified a "mild" degree of central spinal stenosis at the L4-L5 level.  See S.W. Florida Regional Imaging Report.  While there has been no clinical diagnosis for sciatica, of either the Veteran's right or left leg since this MRI report, the Board finds the evidence is clearly suggestive of nerve impingement, and thus sufficient to find a current disability of bilateral lower extremity sciatica. Therefore, the Veteran has satisfied the first element of service connection.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(holding that the first and most fundamental requirement for any service-connection claim is the existence of a current disability). 

Therefore, the Board must determine whether the Veteran's current bilateral lower extremity sciatica disability was caused by or related to another service connected disability.  As outlined by this decision, the Veteran is now service connected for a lumbar spine disability, as secondary to his right knee disability.  The Board finds the current bilateral lower extremity sciatica disability is a direct result of the Veteran's lumbar spine disability, and therefore is entitled to service connection. 

In making this finding, the Board is aware the Veteran sustained an injury to his spine in March 2008.  As such, this workplace injury could be considered an intervening cause of the Veteran's current sciatica disability.  However, there is no clinical way to distinguish which symptoms are attributable to the workplace injury and which symptoms are attributable to the Veteran's now service-connected low back disability.  The Board, after resolving all doubt int he Veteran's favor, is thus bound to award the Veteran entitlement to service-connection for his bilateral lower extremity sciatica.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a lumbar spine disability, as secondary to the service-connected right knee osteoarthritis, is granted.

Subject to the provisions governing the award of monetary benefits, service connection for bilateral lower extremity sciatica is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


